Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 18 July 2022 has been entered.  Claims 1,3, 5, 6 and 15 have been amended.   Claims 1-20 are pending in this Office Action.  Claim 1, claim 5 and claim 15 are independent claim. 
On 8/02/2022, for compact prosecution, The Office discussed with applicant’s representative to amend claim 15 and to file a terminal disclaimer between the instant application and the pending application 16/984432.  The agreement was reached on 08/04/2022.
Claims 1-20 are allowable subject matter.
Terminal Disclaimer
3.	The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent of application 16/984432 (Notice of Allowance sent on 06/29/2022) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
CLAIM'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
5.	This listing of claims will replace all prior versions, and listings of claims in the application.
15. (Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: 
receiving a request including request metadata; 
determining whether the request metadata includes a set of data attributes, 
in response to the request metadata including the set of data attributes, 
accessing an actively accessible version of GeoIP information associated with the set of data attributes, wherein the GeoIP information is dynamically updated by transmitting a result of performing an update operation using update events stored in an event database to storage while the actively accessible version of the GeoIP information is actively accessible, wherein GeoIP information is geographical information associated with an Internet Protocol (IP) address, wherein, and 
enriching the request by supplementing the request metadata with the actively accessible version of the GeoIP information while the GeoIP information is dynamically updated; and enabling access to the enriched request for request validation.
Inquiry
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199